                                                       2 1 CV 0 0 0 5 5 9

NORTH CAROLINA                                       IN THE GENERAL COURT OF JUSTICE
                                                          SUPERIOR COURT DIVISION
WAKE COUNTY                                                      21 CVS
                              7071 JAN 13 P 12- Li.3
SANDRA ROBINSON                       )
              Plaintiff;AkE CO., C.S.C.)
                                                                    COMPLAINT
                        vs.
                                                               (Jury Trial Demanded)
CRACKER BARREL OLD
COUNTRY STORE,INC.
              Defendant.

        NOW COMES Plaintiff, Sandra Robinson, complaining of the Defendant, Cracker Barrel

Old Country Store, Inc.("Defendant"), alleges and says to the Court as follows:

                                               PARTIES

   1.      Plaintiffis a resident of Wake County, North Carolina.

   2.      Defendant Cracker Barrel, a business corporation which is organized under the laws

           of and is headquartered in Tennessee, has registered with the North Carolina

           Secretary of State to conduct business here, has a corporate agent for service oflegal

           process in this State and, upon information and belief, owns and operates a Cracker

           Barrel restaurant located at 955 Airport Boulevard, Morrisville, Wake County, North

           Carolina, 27560.

   3.      The actions complained of by Plaintiff occurred in Wake County, North Carolina.

   4.      This Court has jurisdiction over this matter.

                                                    FACTS

   5.      On the evening of December 23, 2018, Plaintiff and her husband had plans to eat

           dinner together at the Cracker Barrel restaurant located at 955 Airport Boulevard,

           Morrisville, Wake County, North Carolina, 27560(the "Restaurant").



                                                1

         Case 5:21-cv-00099-FL Document 1-2 Filed 02/26/21 Page 1 of 9
6.     Upon information and belief, Defendant owned and operated the Restaurant on

       December 23, 2018, and continues to do so today.

7.     After dropping Plaintiff off outside ofthe Restaurant, Plaintiffs husband went to park

       his car, and Plaintiff began walking along a concrete path which guides customers to

       the Restaurant's main entrance.

8.     Unbeknownst to Plaintiff, at least one slab of concrete was uneven, creating a vertical

       "lip" of cement on this walkway leading to the Restaurant's entrance.

9.     The uneven concrete slab was located approximately ten to fifteen feet away from the

       Restaurant's double-door entrance, and roughly six feet before the awning covering

       the entrance and an outdoor patio area.

10.    As Plaintiff neared the Restaurant's entrance, her foot caught on the uneven slab of

       cement, causing her to lose her balance.

11.    Plaintiffs body then flew forward, and the entire weight of her body landed on her

       outstretched arms.

12.    Plaintiffimmediately began suffering severe pain in her right arm, especially in the

       shoulder area.

13.    Plaintiff was wearing flat, closed-toe shoes.

14.     Several other patrons who were in the Restaurant's outdoor patio area witnessed

       Plaintiffs fall.

15.    Plaintiff was eventually transported via ambulance to the Emergency Department at

       Duke Regional Hospital where she received various forms of medical care, including

       x-rays and CT scans of her right shoulder and arm area.




                                            2

      Case 5:21-cv-00099-FL Document 1-2 Filed 02/26/21 Page 2 of 9
16.    Plaintiff was given a sling, given Tramadol for her pain, and was discharged from the

       Emergency Department.

17.    Following an agonizing few days, including Christmas Day, Plaintiff visited Dr. Paul

       Kerner at EmergeOrtho, P.A. on December 27, 2018.

18.    Dr. Kerner diagnosed Plaintiff with fractured humerus in her right arm.

19.    After a January 3, 2019 follow-up visit, Dr. Kerner noted that, "[a]t this point in time

      [Plaintiff] is not interested in any surgical intervention. If this does prove to be

       symptomatic long term she would certainly need a reverse total shoulder replacement.

       For now she will continue with sling wear and gentle range of motion exercises. I will

       see her again in three weeks."

20.    Plaintiff saw Dr. Kerner again on January 23,2019, when she reported that it had

       been "her best week yet," as she could finally bend her elbow, although she was "not

       using her right arm hardly at all," and her arm "[felt] extremely heavy."

21.    After this encounter with Plaintiff, Dr. Kerner directed Plaintiff to begin physical

       therapy, but he noted that Plaintiff"is not going to ever get normal range of motion.

       Hopefully we can give her some functional range of motion."

22.     Dr. Kerner again raised the issue ofsurgery with Plaintiff at this January 23, 2019

       encounter, noting that they "discussed the possibility of referring [Plaintiff] to Dr.

       Wilson for reverse total shoulder replacement."

23.    As a result of her injury, Plaintiff's life was — and continues to be — severely restricted

       in many ways. For example, among other things, she was unable to: dress or undress

       herself without assistance; take a shower or bath, and was forced to sink-bathe for




                                             3
      Case 5:21-cv-00099-FL Document 1-2 Filed 02/26/21 Page 3 of 9
         several weeks; fix her own hair; drive her husband to Duke Cancer Center for

         immunotherapy treatments; or even carry a glass of water.

  24.    For at least three months following her injury, Plaintiffregularly attempted to

         rehabilitate her arm by participating in rigorous physical therapy sessions, both at

         home and with medical professionals at EmergeOrtho.

  25.    Despite Plaintiffs efforts, she has been left with a severely restricted range of motion

         in her right shoulder, as well as continuing pain when resting on her right side.

  26.    Throughout this time, Plaintiffs husband — who is weakened and sick from

         chemotherapy and radiation — had to care for Plaintiff at home by, inter alia, feeding,

         bathing, and dressing Plaintiff, and chauffeuring Plaintiff to her various doctor

         appointments.

  27.    Plaintiff has already incurred expenses for the services of doctors, nurses, and other

         medical professionals, as well as for the purchase of prescriptions, medications, and

         other medical treatment, and for a hairdresser to provide services in Plaintiffs home.

  28.    However, Plaintiff has also been advised that a total reverse shoulder replacement

         will be necessary to partially restore the range of motion in her right shoulder.

BY REASON OF THE FOREGOING ALLEGATIONS:

                     FIRST CLAIM FOR RELIEF: NEGLIGENCE

  29.    Plaintiffrepeats and re-alleges all previous allegations contained in this Complaint as

         iffully set forth herein.

  30.    Defendant owed a duty to keep the Restaurant and its premises in a reasonably safe

         condition for Plaintiff and other lawful patrons of the Restaurant, and to warn of

         hazardous or unsafe conditions of which Defendant knows or should know.



                                               4

        Case 5:21-cv-00099-FL Document 1-2 Filed 02/26/21 Page 4 of 9
31.    Defendant is obligated to exercise the degree of care which would be exercised by

       reasonable, prudent restaurant owners under similar circumstances.

32.    Defendant's duty of care included the taking of precautionary measures — such as

       flattening the uneven concrete slab or at least placing a sign near the hazard so as to

       warn of its presence — to avoid unnecessarily exposing Plaintiff and other patrons to

       dangerous situations.

33.    Defendant knew or should have known that the uneven pavement on a walkway

       which guides customers to the Restaurant's entrance created an unsafe and dangerous

       condition to Plaintiff and other Restaurant patrons.

34.    Defendant carelessly and recklessly failed to take any sort of precautionary measure

       to eliminate the dangerous condition, and failed to provide even a simple warning to

       its customers.

35.    As a result, Defendant breached the duty it owed to Plaintiff by failing to keep the

       Restaurant's premises in a condition that was reasonably safe for the Restaurant's

       intended use.

36.    Defendant's acts and omissions are the sole, direct, proximate, and reasonably

       foreseeable cause ofthe injuries and damages suffered by Plaintiff.

37.    Further, Plaintiff has been left with continuing pain, discomfort, and limitations in her

       right arm that have not fully resolved over two years after the incident.

38.    Due to the fracture Plaintiff suffered from the fall, Plaintiff will need to undergo

       surgery for a reverse total shoulder replacement.




                                             5

      Case 5:21-cv-00099-FL Document 1-2 Filed 02/26/21 Page 5 of 9
39.      As a result ofthe aforesaid conduct and breach of care by Defendant, Plaintiff

         sustained the injuries, losses, and damages described herein without any negligence

         ofPlaintiff contributing thereto.

               SECOND CLAIM FOR RELIEF: GROSS NEGLIGENCE

40.      Plaintiff repeats and re-alleges all previous allegations contained in this Complaint as

         iffully set forth herein.

41.      The uneven slab of concrete was located in very close proximity to the Restaurant's

         entrance, on a walkway which is designed to guide patrons from the parking lot to the

         Restaurant's doors. Upon information and belief, this walkway is a portion of the

         Restaurant's premises with particularly heavy foot traffic, and Defendant possessed

         actual knowledge of the hazardous condition.

42.      Nevertheless, Defendant chose not to take any sort of prophylactic action to correct or

         warn of the dangerous condition, neglecting to flatten the surface and failing to even

         place a cone, caution tape, or a simple paper sign next to the hazard to warn its

         patrons.

43.      By willfully failing to take any precautionary measure to either eliminate the

         hazardous condition or warn of its presence, Defendant manifested a reckless

         indifference to the health and safety of any person visiting the Restaurant

44.      This reckless indifference elevates Defendant's conduct to a level of egregiousness

         that goes beyond the level of ordinary negligence.

                               DEMAND FOR JURY TRIAL

      TAKE NOTICE that Plaintiff demands a jury trial on all issues so triable in this action.




                                               6

       Case 5:21-cv-00099-FL Document 1-2 Filed 02/26/21 Page 6 of 9
                                            PRAYER

WHEREFORE,Plaintiff respectfully prays the Court:

   1. That a jury trial be held on all issues so triable;

   2. For judgment against Defendant for negligence and gross negligence;

   3. That Plaintiff have and recover compensatory damages in excess of$25,000 from

       Defendant for her bodily injuries and damages;

   4. That Plaintiff have and recover punitive damages in excess of$25,000 due to

       Defendant's willful and wanton conduct;

   5. That Plaintiff have and recover interest from and after the date of the filing ofthis

       Complaint;

   6. That the costs of this action, including Plaintiff's attorneys' fees, be taxed against

       Defendant; and

   7. For such other relief as this Court may deem just, wise, and proper.

This the 12th day of January, 2021.


                                                      BECICER LAW OFFICES,PC




                                                      Diane R. Becker
                                                      NC Bar No. 19820
                                                      6030 Creedmoor Road,#200
                                                      Raleigh, NC 27612
                                                      Telephone: 919-788-9888
                                                      Facsimile: 919-788-9887
                                                      Attorneyfor Plaintiff




                                                  7

         Case 5:21-cv-00099-FL Document 1-2 Filed 02/26/21 Page 7 of 9
                                                      VERIFICATION


SANDRA ROBINSON,being first duly sworn and deposed, says:
That she is the Plaintiffin the foregoing cause ofaction; that she has read the foregoing
Complaint and knows the contents thereof; that the same is true of her own knowledge except as
to matters and things therein alleged upon information and belief, and as to those matters and
things, she believes the same to be true.


BY: 3                          074-2:

  Sandra Robinson                                          •



STATE OF NORTH CAROLINA

COUNTY OF               ii\)a.' Ka,

I certify that       Sono(r                 oto i ii son              personally appeared before me this day,
and[1 I have personal knowledge ofthe identity ofthe principal; or [X]I have seen satisfactory
evidence ofthe principal's identity, by a current state or federal identification with the
principal's photograph in the form ofa t.) c.                  4*E-1(la   I Ii    ; or[]a credible witness

has sworn to the identity ofthe principal; acknowledging to me that he/she voluntarily signed the
foregoing document for the purpose stated therein, and in the capacity indicated:




This the          141 day of            JOMIAOrij




No         ublic           2119 *As

My Commission Expires: 10/ O.R /A o.R


                 Nyla R. Saghir
                 Notary Public
                Wake County, NC
        My Commission Expires: 10/02/2023




             Case 5:21-cv-00099-FL Document 1-2 Filed 02/26/21 Page 8 of 9
                                                                           21 Gil 000559

NORTH CAROLINA                                       IN THE GENERAL COURT OF JUSTICE
                                                          SUPERIOR COURT DIVISION
WAKE COUNTY                                                      21 CVS

SANDRA ROBINSON,                   7021 JAN 13   P       43
              Plaintiff,                             )
                                  ni(E CO., C.t.C.
                        vs.                   )               CERTIFICATE OF SERVICE
                                                     )
CRACKER BARREL OLD                                   )
COUNTRY STORE,INC.                                   )
              Defendant.                             )

I,the undersigned counsel, hereby certify that, pursuant to Rule 4 of the North Carolina Rules of
Civil Procedure, I have caused a copy of the Summons and Complaint in this action to be sent
via certified mail, return receipt requested, to Defendant or Defendant's North Carolina
registered agent, addressed as follows:

       Cracker Barrel Old Country Store, Inc.
       C/O CT Corporation System
       160 Mine Lake Court, Suite 200
       Raleigh, NC 27615

This the 12th day of January, 2021.

                                                     BECKER LAW OFFICES,PC




                                                     Diane R. Becker
                                                     NC Bar No. 19820
                                                     6030 Creedmoor Road,#200
                                                     Raleigh, NC 27612
                                                     Telephone: 919-788-9888
                                                     Facsimile: 919-788-9887
                                                     Attorneyfor Plaintiff




         Case 5:21-cv-00099-FL Document 1-2 Filed 02/26/21 Page 9 of 9
